UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2009 Commission File Number: 0-22269 GS Financial Corp. (Exact Name ofRegistrant as Specified in its Charter) Louisiana 72-1341014 (State of Incorporation) (IRS Employer Identification No.) 3798 Veterans Blvd. Metairie, LA 70002 (Address of Principal Executive Offices) (504) 457-6220 (Registrant’s Telephone Number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 13, 2009 Common Stock, par value $.01 per share 1,251,516 shares GS FINANCIAL CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Consolidated Financial Data 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 23 Item 4 Controls and Procedures 23 PART II – OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1a Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 24 Item 4 Submission of Matters to a Vote of Security Holders 24 Item 5 Other Information 24 Item 6 Exhibits 24 SIGNATURES EXHIBIT INDEX PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION September 30, 2009 December 31, 2008 (Unaudited) (See Note 1) (In Thousands) ASSETS Cash and Cash Equivalents Cash and Amounts Due from Depository Institutions Interest-Bearing Deposits in Other Banks 569 Federal Funds Sold 323 Total Cash and Cash Equivalents 3,205 Securities Available-for-Sale, at Fair Value 47,617 Loans, Net of Allowance for Loan Losses of $2,700 and $2,719, Respectively 158,523 Accrued Interest Receivable 1,612 Other Real Estate Owned 461 Premises and Equipment, Net 5,756 Stock in Federal Home Loan Bank, at Cost 2,300 Real Estate Held-for-Investment, Net 436 Other Assets 1,960 Total Assets $ 270,927 LIABILITIES Deposits Noninterest-Bearing $ 10,773 Interest-Bearing 132,145 Total Deposits 140,115 Advance Payments by Borrowers for Taxes and Insurance 167 FHLB Advances 52,002 Other Liabilities 2,028 Total Liabilities 194,312 STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value; 5,000,000 Shares Authorized, None Issued $ - $ - Common Stock - $.01 Par Value; 20,000,000 Shares Authorized, 3,438,500 Shares Issued 34 34 Additional Paid-in Capital 34,546 Unearned RRP Trust Stock ) (143) Treasury Stock (2,180,562 Shares at September 30, 2009 and 2,152,700 Shares at December 31, 2008) ) (32,062) Retained Earnings 25,404 Accumulated Other Comprehensive Income (Loss) (221) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ 270,927 The accompanying notes are an integral part of these financial statements. 1 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (In Thousands, Except Per Share Data) INTEREST AND DIVIDEND INCOME Loans, Including Fees $ Investment Securities Other Interest Income 19 26 33 Total Interest and Dividend Income INTEREST EXPENSE Deposits Advances from Federal Home Loan Bank Total Interest Expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Gain (Loss) on Securities 8 ) (3 ) ) Gain on Sale of Loans 34 Other Income 49 40 Total Non-Interest Income (Loss) 53 ) NON-INTEREST EXPENSE Salaries and Employee Benefits Occupancy Expense Ad Valorem Taxes 58 75 Other Expenses Total Non-Interest Expense INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE 65 82 NET INCOME $ EARNINGS PER SHARE - BASIC $ EARNINGS PER SHARE - DILUTED $ The accompanying notes are an integral part of these financial statements. 2 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Accumulated Other Total Additional Paid- Unearned RRP Retained Comprehensive Stockholders' (In Thousands) Common Stock inCapital Treasury Stock Trust Stock Earnings (Loss) Income Equity Balances At December 31, 2007 $34 $ (32,062
